DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mitchell et al. (US 20150119703).
Regarding claim 1, Mitchell teaches an action instruction device comprising: 
an instruction data storage unit 28 configured to store a plurality of pieces of breath action instruction data 90 corresponding to a plurality of combinations of an imaging region 38 and an examination type 40, respectively, the plurality of pieces of breath action instruction data each including at least one of an exhalation action, an inhalation action, and a state maintenance action; 
a control unit 26 configured to acquire the breath action instruction data corresponding to a received combination of the imaging region and the examination type upon receipt of the combination of the imaging region and the examination type from outside; and 
an instruction execution unit 94 configured to instruct a breath action in accordance with the breath action instruction data acquired by the control unit (figure 6).
Regarding claim 2, Mitchell teaches the instruction execution unit is a speaker configured to instruct the breath action by voice guidance in accordance with the breath action instruction data (para 92).
Regarding claim 3, Mitchell teaches the instruction execution unit is a display configured to instruct the breath action by a visual display in accordance with the breath action instruction data (para 92).

Regarding claim 5, Mitchell teaches an X-ray imaging apparatus for performing X-ray imaging, comprising: an input unit 32 configured to input a combination of an imaging region and an examination type; an X-ray irradiation unit 16 configured to emit X-rays; an X-ray detector 18 configured to detect X-rays; an image processing unit 26 configured to process an image composed of a pixel value of X-rays detected by the X-ray detector to generate an X-ray image; and an action instruction device configured to instruct a breath action to a subject, wherein the action instruction device includes: an instruction data storage unit configured to store a plurality of pieces of breath action instruction data corresponding to a plurality combinations of an imaging region and an examination type, respectively, the plurality of pieces of breath action instruction data each including at least one of an exhalation action, an inhalation action, and a state maintenance action; a control unit configured to acquire the breath action instruction data corresponding to a received combination upon receipt of the combination of the imaging region and the examination type from the input unit; and an instruction execution unit configured to instruct a breath action according to the breath action instruction data acquired by the control unit (see above).
Regarding claim 6, Mitchell teaches the input unit receives a plurality of X-ray imaging menus sent from an external management system (para 48), the plurality of X-ray imaging menus 38 40 each including the imaging region 38 and the examination type 40, and wherein the control unit acquires the breath action instruction data corresponding to the combination of the imaging region and the examination type of the plurality of X-ray imaging menus from the breath action storage unit in order to sequentially perform X-ray imaging based on the plurality of X-ray imaging menus (see above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884